DETAILED ACTION
This action is responsive to the communication filed on 06/29/22.
No new claims have been added.
Claim 35 has been canceled.
Claims 21-34 and 36-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/22 have been fully considered but they are not persuasive. In response to applicant’s argument Wilding, Ivancic and Heorhiadi, alone or in combination, does not teach or suggest a measure of resiliency of the control plane as claimed, the examiner respectfully disagrees.
Wilding discloses a test engine is a test component operable to inject fault conditions into a system 100 in order to identify states in which the system 100 fails to function properly and to determine the system’s resiliency to a fault condition. Wilding further teaches test engine may automatically and thoroughly explore the fault behavior of any component (independent of type) deployed in system. While Wilding does not explicitly disclose a software defined network, Ivancic discloses a network testing method implemented in a software defined network. Ivancic teaches injecting one or more network events to the SDN using the SDN controller and gathering network statistics. Therefore, the combination of Wilding and Ivancic discloses a measure of resiliency of the control plane of the software defined network. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-28, 31 and 33-34 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Mark F. Wilding (US Publication No. 2010/0175157 herein after “Wilding”) and further in view of Ivancic et al (US Pub. No. 2014/0337674 herein after “Ivancic”).

As per claim 21, Wilding discloses an apparatus, comprising: 
at least one processor (Wilding, para[0231-0233] a processor); and 
at least one memory including computer program code (Wilding, para[0231-0233] system memory is usable to store program instructions executable by processor); wherein the at least one memory and the computer program code is configured to, when executed by the at least one processor, cause the apparatus to: 
receive a failure injection request configured to request injection of a failure at the target node, wherein the failure injection request includes a set of failure injection parameters including a failure type of the failure (Wilding, para[0220-0223] injectable fault conditions are supported and can be request by test engine; what fault conditions are supported; may randomly select fault conditions and issue corresponding instructions 2418 to have those fault conditions injected);
inject a failure at the target node (Wilding, para[0222-0223] perturb engine may inject fault conditions); and 
send a failure injection response including information indicative of a measure of resiliency of a control plane of the software defined network to the failure in the software network (Wilding, para[0125,0221-0225] causing issues in system 100 in order to see if system 100 can recover from those issues; to determine system 100’s resiliency to a fault condition; scan engine collects various state information about the state of system before injection of a fault condition and after injection of a fault condition…through reception of responses; test engine may automatically and thoroughly explore the fault behavior of any component (independent of type) deployed in system 100).
Wilding does not explicitly disclose receive, by a target node configured to host a controller for a software defined network, a failure injection request; inject, by the target node based on the set of failure injection parameters, a failure at the target node. 
However, Ivancic discloses receive, by a target node configured to host a controller for a software defined network, a failure injection request configured to request injection of a failure at the target node, wherein the failure injection request includes a set of failure injection parameters including a failure type of the failure (Ivancic, para[0032,0041-0043,0055] providing a test scenario including one or more events, the tests has a particular workload that is used for testing and also specifies what type of network events should occur at various stages, configure certain network characteristics);
inject, by the target node based on the set of failure injection parameters, a failure at the target node (Ivancic, para[0032,0055] injecting said one or more events to the SDN using an SDN controller); and 
send, by the target node, a failure injection response including information indicative of a response to the failure in the software defined network (Ivancic, para[0032,0043,0055] gathering network traffic statistics).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ivancic’s teaching of Network Testing into Wilding’s teaching of a Security Engine for Automated Operations Management because one of the ordinary skill in the art would have been motivated to utilize the programmability of the SDN controller to control network events and test resiliency to network issues. 
	

As per claim 23, Wilding discloses the apparatus of claim 21, wherein the failure type of the failure is indicative that the failure is a system failure (Wilding, para[0220-0223]).

As per claim 24, Wilding discloses the apparatus of claim 23, wherein the system failure includes at least one of a system hang failure, a system starvation failure, a system outage failure, a central processing unit shutdown failure, a disk saturation failure, a memory saturation failure, a burn central processing unit failure, or a burn input/output failure (Wilding, para[0220-0222]).

As per claim 25, Wilding discloses the apparatus of claim 21, wherein the failure type of the failure is indicative that the failure is a network failure (Wilding, para[0222]).

As per claim 26, Wilding discloses the apparatus of claim 25, wherein the network failure includes at least one of a black-hole failure, a packet reject failure, a packet drop failure, a packet latency failure, a packet loss failure, a packet re-order failure, a packet duplication failure, a packet corruption failure, or a throttling failure (Wilding, para[0222]).

As per claim 27, Wilding discloses the apparatus of claim 21, wherein the failure type of the failure is indicative that the failure is a controller failure (Wilding, para[0220-0222]).

As per claim 28, Wilding discloses the apparatus of claim 27, wherein the controller failure includes at least one of a kill process failure, a process corruption failure, a controller shutdown failure, a controller restart failure, or a dependency shutdown failure (Wilding, para[0220-0222]).

As per claim 29, Wilding discloses the apparatus of claim 21, wherein, to inject the failure at the target node, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: determine, based on the failure type of the failure, whether to direct the request to host resources of the target node or to the controller for the software defined network (Wilding, para[0084,0133]).

As per claim 30, Wilding discloses the apparatus of claim 21, wherein the failure injection response includes at least one of an indication as to whether a performance degradation was detected in the software defined network as a result of the failure, an indication as to whether an element of the software defined network raised a notification of the failure, a time at which an element of the software defined network raised a notification of the failure, an indication as to whether a recovery process was successfully completed in response to the failure, or an indication as to whether an intent was successfully processed during the failure (Wilding, para[0055,0125]). 

As per claim 31, Wilding discloses an apparatus, comprising: 
at least one processor; and 
at least one memory including a set of instructions; wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
send, by a manager toward a target node hosting a controller for a software defined network, a failure injection request configured to request injection of a failure at the target node, wherein the failure injection request includes a set of failure injection parameters including a failure type of the failure (Wilding, para[0220-0223] injectable fault conditions are supported and can be request by test engine; what fault conditions are supported; may randomly select fault conditions and issue corresponding instructions 2418 to have those fault conditions injected); 
receive, by the manager from the target node, a failure injection response including information indicative of a response to the failure in the software defined network (Wilding, para[0221] scan engine collects various state information about the state of system before injection of a fault condition and after injection of a fault condition…through reception of responses); and 
determine, by the manager based on the information indicative of the response to the failure in the software defined network, a measure of resiliency of the software defined network to failures (Wilding, para[0224] determine system 100's resiliency to a fault condition), wherein the measure of resiliency of the software defined network to failures includes a measure of resiliency of a control plane of the software defined network to the failures (Wilding, para[0125,0221-0225] test engine may automatically and thoroughly explore the fault behavior of any component (independent of type) deployed in system 100).

As per claim 33, Wilding discloses the apparatus of claim 31, wherein the failure type of the failure is indicative that the failure is a system failure, a network failure, or a controller failure (Wilding, para[0220-0223]).

As per claim 34, Wilding discloses the apparatus of claim 31, wherein the information indicative of the response to the failure in the software defined network includes at least one of an indication as to whether a performance degradation was detected in the software defined network as a result of the failure, an indication as to whether an element of the software defined network raised a notification of the failure, a time at which an element of the software defined network raised a notification of the failure, or an indication as to  whether a recovery process was successfully completed in response to the failure, or an indication as to whether an intent was successfully processed during the failure (Wilding, para[0055,0125]).


Claims 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding and Ivancic and further in view of Theimer et al (US Pat. No. 10986013 herein after “Theimer”).

As per claim 22 and similarly claim 32, Wilding nor Ivancic disclose, however, Theimer discloses the apparatus of claim 21, wherein the set of failure injection parameters further includes at least one of a failure injection time for the failure or a failure injection duration for the failure (Theimer, DD¶(32)(84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Theimer’s teaching of a Fault Injection Service into Wilding’s teaching of Security Engine for Automated Operations because one of the ordinary skill in the art would have been motivated to provide duration parameters for injecting faults for improved evaluation of a system.

Claims 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/           Primary Examiner, Art Unit 2448